PER CURIAM:
This claim was submitted upon a duly executed written stipulation to the effect that the respondent is liable for damages in the amount of $8,000.00, based upon the following facts: Claimant is the owner of property and certain commercial buildings situate at Fairplain, Jackson County, West Virginia. During the period of *378October through December, 1978, the respondent was conducting blasting operations on or near property adjacent to claimant’s property. The blasting operations produced concussions and vibrations in the earth which resulted in damages to claimant’s commercial buildings and property.
This Court is constrained to follow the rule of law established by the West Virginia Supreme Court in the case of Whitney v. Ralph Myers Contracting Corporation, 146 W.Va. 130, 118 S.E.2d 130 (1961), which recognizes that the use of explosives in blasting operations is intrinsically dangerous and extraordinarily hazardous; therefore, the party who undertakes the blasting is liable for any damage resulting to the property of another. Hence, the respondent in this case is liable to the claimant in the amount of $8,000.00, which is a fair and equitable estimate of the damages sustained.
Based on the foregoing facts, an award in the above amount is hereby made.
Award of $8,000.00